Citation Nr: 1115137	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel





INTRODUCTION

The service separation document indicates that the Veteran served on active duty from December 1943 to February 1946.  Other references in the record point to a date in November 1943, when the Veteran entered onto active duty.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the VARO in Waco, Texas, denying the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  This case was most recently before the Board in October 2010, when it was remanded to the VA's Appeals Management Center (AMC) in Washington, DC, to obtain VA treatment records, to conduct an additional VA medical examination with solicitation of medical opinions, and to readjudicate the appeal.  Following the AMC's attempts to complete all of the requested actions, the case has been returned to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited consideration has followed.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma as an assistant machine gunner during combat.

2.  The Veteran currently experiences hearing loss.

3.  The Veteran has denied experiencing tinnitus.

4.  Hearing loss or tinnitus of either ear is not shown either in service or for more than 50 years following the Veteran's separation from service and competent evidence fails to identify a nexus between currently existing hearing loss or tinnitus and the Veteran's period of service or any event thereof.

5.  The Veteran's account of hearing loss and tinnitus as originating in service or as present in the immediate postservice years is unsubstantiated and outweighed by evidence to the contrary.  


CONCLUSION OF LAW

Neither bilateral hearing loss nor tinnitus was incurred in or aggravated by service, nor may a sensorineural hearing loss of either ear be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duties to notify and assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The notification obligation in this case was accomplished by way of the RO's letter of November 2008 to the Veteran, prior to the initial adjudication of the claims at issue in March 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case, to include affording the Veteran two, comprehensive VA audiological evaluations.  In addition, an attempt to obtain more concrete medical opinion as to the service incurrence of the Veteran's hearing loss and tinnitus was attempted by way of the Board's August 2010 request for an additional VA medical examination and opinion, but despite having been properly notified of the date, time, and location of the scheduled VA examination, the Veteran did not to appear and has not provided an explanation.  Thus, despite the Board's best efforts to fully develop all pertinent issues, the regulations require that this appeal be decided on the basis of the evidence now of record.  38 C.F.R. § 3.655(b) (2010); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, supra.  Accordingly, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the appellate issues.  

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served 90 days or more during a period of war, or during peacetime after December 31, 1946, and any chronic disease, such as an organic disease of the nervous system, including a sensorineural hearing loss, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

38 U.S.C.A. § 1154(b) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Board accepts the Veteran's account that he sustained acoustic trauma in service during combat as a result of his exposure to weapons fire; however, there is no showing of either hearing loss or tinnitus in service or for many years after service and, in addition, competent evidence linking the claimed disorders to service is absent from the claims folder.  However, the question of combat involvement is not dispositive in this case.  38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran states that while serving on active duty in combat he was exposed to weapons fire and that he developed hearing loss and tinnitus as a result.  He sets forth that, following an incident in which 105 millimeter guns were fired along a beach against the enemy, he was unable to hear for a period of three days and experienced ringing in his ears since that time.  However, at the VA examination in March 2009 he did not complain of tinnitus, and at the January 2010 VA examination, the Veteran specifically denied experiencing tinnitus.

Service department records denote a military occupational specialty of the Veteran of an assistant machine gunner.  Service examination and treatment records identify no complaints, findings, or diagnoses involving hearing loss or tinnitus of either ear, with whispered and spoken voice tests at service entrance and exit reflecting normal 15/15 hearing.  

Medical data developed post service include VA treatment records compiled from 2004 to 2010, indicating that the Veteran had been utilizing VA-issued hearing aids prescribed in 1998.  Hearing loss meeting the criteria of 38 C.F.R. § 3.385 was shown; no complaints, findings, or diagnoses involving tinnitus were recorded.  

On a VA audiological examination in March 2009, the Veteran described exposure to machine gun fire in service, but denied civilian occupational noise exposure postservice.  He reported recreational use of a rifle and the Veteran reported a civilian head injury occurring in 1942 or 1943 when he fell from a tractor and cut his head.  He complained of hearing loss in each ear, but no tinnitus.  The diagnosis was bilateral sensorineural hearing loss.  In the opinion of the VA examiner, who reviewed the claims folder in its entirety, the Veteran's hearing sensitivity during military service was unknown based on inservice whisper tests which did not provide threshold-specific information, and, on that basis, the effects of noise exposure during military service could not be determined and the etiology of the Veteran's current hearing loss could not be ascertained without resorting to speculation.  

An additional VA audiological examination was conducted by a separate examiner in January 2010, at which time the Veteran reported inservice noise exposure, but denied experiencing excessive noise in any occupational or recreational pursuits.  He denied experiencing tinnitus.  Testing disclosed the presence of a bilateral mild to moderately severe sensorineural hearing loss of each ear, meeting the criteria of 38 C.F.R. § 3.385.  Following a complete review of the claims folder, the examiner opined that he could not resolve the question of whether the Veteran's hearing loss and tinnitus were related to inservice noise exposure without resort to mere speculation.  The stated rationale was that service entrance and exit examinations contained no pure-tone audiological information, and in the absence of any additional information to support the claim, the requested opinion as to hearing loss could not be rendered without resorting to speculation.  The Veteran denied experiencing any tinnitus at the March 2009 and January 2010 VA examinations, and without any additional information to support the claim, the requested opinion as to tinnitus could not be rendered without resort to speculation.  

Pursuant to the Board's remand in August 2010, the Veteran was scheduled to undergo a further VA medical examination in October 2010 in order to ascertain more precisely the relationship, if any, between the Veteran's period of military service and his hearing loss and tinnitus.  The Veteran was advised in writing at his address of record by the AMC and VA Medical Center in Shreveport, Louisiana, that he needed to appear for the scheduled examination, but despite such notice he did not appear for his October 2010 evaluation and did not thereafter advise VA of any reason for his failure to report.  

The Veteran asserts that he has hearing loss and tinnitus as a result of inservice acoustic trauma.  He is able is able to offer competent testimony as to what his senses tell him, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994) and, while service treatment records in no way identify hearing loss or tinnitus of either ear, the Board finds that the Veteran experienced acoustic trauma in service.  The record documents the existence of hearing loss of each ear for VA purposes.  The Veteran denied experiencing tinnitus and the Board finds that there is not sufficient evidence of a current disability of tinnitus in light of the Veteran's repeated statements that he does not experience tinnitus.

No hearing loss or tinnitus is shown in service or for more than five decades following the Veteran's separation from service in February 1946.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It, too, is significant that competent evidence fails to link either disorder to the Veteran's period of military service or any event thereof, inclusive of acoustic trauma.  No medical professional furnishes any finding or opinion linking any existing hearing loss or tinnitus of the Veteran to his period of service or any injury or acoustic trauma therein.  The only medical professionals to address the question of linkage between the entities in question and his period of service determined that no nexus opinion could be offered without resorting to speculation and efforts to obtain more concrete medical opinion were unsuccessful because the Veteran did not report for the scheduled examination.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.

Here, the Veteran cites Jones for the proposition that medical evidence that is too speculative to establish nexus is also insufficient to establish a lack of nexus, which actually was a restatement of the Court's opinion in McClendon v. Nicholson, 20 Vet. App. 79, 85 (2006).  The Board does not disagree, and in this instance, VA has attempted to define more clearly the nexus between military service and the claimed disabilities, but the Veteran did not report for the scheduled examination.  Therefore, the Board must evaluate the appeal on the evidence of record.  38 C.F.R. § 3.655(b) (2010).  The Board points out as well that it is the Veteran's responsibility to show through the production of competent and credible evidence that his claimed disabilities bear a nexus to service, and in this instance, he has failed to produce persuasive lay or medical evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

While the Veteran himself argues that the inservice events led to the onset of his hearing loss and tinnitus, he is without the medical background or training to render 
a competent opinion as to medical diagnosis or etiology of either disability at issue.  As indicated above, the Veteran is competent to set forth what comes to him through his senses, but hearing loss or tinnitus complaints dating to service or within reasonable proximity of service discharge are not indicated in this instance.  To the extent that the Veteran is claiming continuity of symptomatology per 38 C.F.R. § 3.303(b)) during the gap of five decades or more, the absence of any contemporaneously recorded medical or lay evidence of any pertinent complaint or symptom weighs against the claim.  Maxon, supra.  Simply put, the negative contemporaneously recorded medical evidence (i.e., the separation examination) and the absence of pertinent abnormal findings for so many years are more credible and persuasive than any current statement of service-related hearing loss or tinnitus advanced in connection with the claim for VA compensation filed in October 2008.  Moreover, competent medical evidence linking either claimed disorder to service or any service event is lacking.  In fact, the Veteran twice denied experiencing tinnitus at all.

To the extent that the Veteran is relying exclusively on 38 U.S.C.A. § 1154 and 38 C.F.R. § 3.104 in order to establish service connection, such provisions provide that lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service.  Here, there is no doubt that the Veteran experienced acoustic trauma in service; however, the resulting effects of that acoustic trauma are not established by the record.  There is no contemporaneous lay or medical evidence in service or for more than 50 years postservice of any hearing loss or tinnitus of either ear.

For the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").










ORDER

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


